Citation Nr: 0032522	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  99-17 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal 
from a February 1999 rating decision of the Department of Veterans Affairs 
(VA) Regional Office in St. Louis, Missouri (RO), which denied the benefit 
sought on appeal.   


REMAND

The veteran is seeking service connection for a low back disorder, to 
include as due to aggravation of a preexisting back disorder.  

The VA has a duty to assist the veteran in the development of facts 
pertinent to his claim for service connection for a low back disorder.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999); Talley v. Brown, 
6 Vet. App. 72, 74 (1993); see also Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  .  This duty includes conducting a thorough 
and contemporaneous medical examination of the veteran.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1993).  If an examination report is incomplete, the Board must 
await its completion, or order a new examination, before deciding the 
veteran's claim.  Abernathy v. Principi, 3 Vet. App. 461, 464 (1992).  

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), requires that assistance to the veteran shall include 
providing a medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim.  Under that statute, an 
examination or opinion is necessary if the evidence of record, taking into 
consideration all information and lay or medical evidence (including 
statements of the claimant)

(A) contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of disability; and
(B) indicates that the disability or symptoms may be associated with 
the claimant's active ... service; but
(C) does not contain sufficient medical evidence ... to make a decision 
on the claim.

See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 U.S.C. § 5103A).  

A review of the record indicates that the veteran had a preexisting 
scoliosis disorder on entrance to service.  There are numerous clinical 
treatment reports during service showing that the veteran had multiple 
complaints of back injury over the course of the years from December 1977 
to October 1980.  These records contain various assessments including 
muscle spasm, soft tissue trauma, chronic low back pain, chronic recurrent 
back problem, and paraspinal spasm secondary to pain related to scoliosis.  
After service, which ended in January 1981, the first medical record 
referable to the veteran's back is many years later in January 1996.  From 
January 1996 to September 1999, there are a number of VA medical records 
showing treatment and diagnosis of a lumbar spine disorder.  

The Board notes that during the November 1998 VA examination, the veteran 
reported that he had received treatment soon after service in 1983 at a VA 
hospital in Los Angeles; and by private physicians in Kansas City area, 
where he more recently received treatment at the VA hospital.  A review of 
the record shows that the claims file does contain any medical records 
prior to 1996.  The Board believes that any other pertinent medical records 
not already obtained and related to treatment or examination as indicated 
by the veteran, would be beneficial.  

The VA has a duty to assist the veteran in the development of facts 
pertinent to his claim. 38 U.S.C.A. § 5107(a).  The Court held that the 
duty to assist the veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining adequate VA examinations.  
This duty is neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  The fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical examination, one 
which takes into account the records of prior medical treatment, so that 
the evaluation of the claimed disability will be a fully informed one.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  
In this regard, the Board notes that the only medical evidence of a nexus 
between any diagnosed low back disorder and service, is contained in the 
November 1998 VA examination report.  That report, however, does not 
reflect that the examiner based his nexus opinion on a review of the 
medical evidence of record in the claims file.  Rather, the report 
indicates that the examiner based his opinion on a history given by the 
veteran.   

Thus, the Board finds that a contemporaneous VA examination, which is 
subsequent to obtaining any further medical records, and which takes into 
account the records of prior medical treatment is warranted in order to 
fulfill the statutory duty to assist.  To that end, any additional 
treatment records should be obtained, and an appropriate VA examination 
should be scheduled to determine the nature and etiology of any claimed 
back disorder.

Accordingly, in order to fully and fairly adjudicate the veteran's claim, 
this case is REMANDED to the RO for the following action:

1. The RO should take appropriate steps in order to 
obtain and associate with the claims file any 
outstanding records of the veteran's VA or private 
medical treatment for his bilateral knee disorders or 
claimed low back disorder not already associated with 
the file.  In particular, the RO should specifically 
seek private treatment records from "The Family 
Doctors" since January 1996.  After securing the 
necessary release, the RO should obtain these records.

2.  The veteran should be afforded appropriate VA 
examinations to examine his claimed low back disorder.  
The RO should arrange for the veteran to undergo a VA 
examination by board certified specialists in muscles, 
orthopedics and/or peripheral nerves, if available and 
as indicated, for the purpose to determine the nature 
and extent of any low back disorder found to be 
present.  The veteran's claims file should be made 
available to the examiner prior to the examination, and 
the examiner is requested to review the entire claims 
file in conjunction with the examination.  All 
indicated studies, including X-rays, should be 
performed.  The examiner should provide an opinion as 
to the etiology of any back disorder found; to include 
whether it is at least as likely as not that such 
disorder is related to service, either as incurred 
during service, or as aggravation of a preexisting 
disorder.  If the examiner finds aggravation, the 
degree of the aggravation should be indicated, to the 
extent feasible.  A complete rationale should be given 
for all opinions and conclusions expressed.

3.  Inasmuch as this remand creates a right in the 
veteran to compliance with the instructions contained 
herein, the RO should ensure that the examination 
report contains all requested information.  Stegal v. 
West, 11 Vet. App. 268 (1998).  Then, the RO should 
undertake any other indicated development and 
readjudicate the claims which are the subject of this 
decision.  

4.  The RO must review the claims file and ensure that 
all notification and development action required by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO should ensure 
that the new notification requirements and development 
procedures contained in sections 3 and 4 of the Act (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with and satisfied.  
For further guidance on the processing of this case in 
light of the changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (November 17, 2000), as well as 
any pertinent formal or informal guidance that is 
subsequently provided by the Department, including, 
among others things, final regulations and General 
Counsel precedent opinions.  Any binding and pertinent 
court decisions that are subsequently issued also should 
be considered.  If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC 
must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent 
to the issue currently on appeal.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the Board and 
the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a decision of the 
Board of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


